         Case 3:19-cv-00108-SDD-RLB             Document 16       05/15/19 Page 1 of 15
                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA
ELLIS RAY HICKS                                                               CIVIL ACTION
VERSUS                                                                        19-108-SDD-RLB
DEPARTMENT OF PUBLIC
SAFETY & CORRECTIONS, ET AL.

                                   AMENDED COMPLAINT

   NOW INTO COURT, through counsel, comes Petitioner Ellis Ray Hicks, who states:

   1. This is a case about Department of Corrections employees’ mistaken belief that they

make the call on the length of a prisoner’s sentence – not a judge.

   2. Under Louisiana law, an inmate is entitled to “jail credit” – a reduction in his sentence for

however many days he spent in custody prior to the imposition of sentence. La. Code Crim. Proc.

Art. 880(A).

   3. A judge is not generally supposed to award jail credit for time in custody for crimes other

than the one he sentenced for. La. Code Crim. Proc. Art. 880(E).

   4. But if the judge does award jail credit for another crime, the law is crystal clear: the

Department of Corrections must honor that jail credit unless it is overturned. Boddye v. La. Dept.

of Corrections, 175 So. 3d 437, 441 (La. Ct. App. 1st 2015) (“is well settled that the

determination of the sentence a defendant is to serve, and what, if any, conditions are to be

imposed on that sentence, is made by the trial judge, not the defendant's custodian”).

   5. But Terry Lawson, an employee at the DOC’s time computation department, does not

believe that. He refused to give Ellis Ray Hicks judge-ordered credit for time Mr. Hicks spent in

jail in Arkansas, on the basis that a judge can’t give an inmate jail credit for time from a different

crime.

   6. In a recorded phone call, Mr. Lawson explained the way he does things:

Mr. Lawson: [An inmate] can only get jail credit for the time he served . . . on that particular
            hard labor sentence. If he got arrested for jaywalking, and you’re in jail for a three
            day sentence, and while you’re in jail for jaywalking they figure out you

                                                  1
         Case 3:19-cv-00108-SDD-RLB                  Document 16          05/15/19 Page 2 of 15
                 committed a burglary, you can’t get those three days for jail credit on your
                 burglary charge.

Atty. Most:      Unless the judge were to say, give him credit for that jaywalking.

Mr. Lawson: No. [laughing] A judge has nothing to do with time comp. And that’s where, they
            sometimes think they do, but they don’t. The judges have no say whatsoever to
            us applying our time comp laws. . . .

Atty. Most:      So it doesn’t matter what the judge orders, the judge can order whatever he wants,
                 and you guys are just going to –

Mr. Lawson: Exactly. . . .

Atty. Most:      So even if a judge says I want him to get credit for time served for what he spent
                 in jail for jaywalking on this battery charge –

Mr. Lawson: He cannot do that, sir. The judge does not have that power. The judge does not
            have that power, unfortunately. A lot of judges make those comments, but they
            are not enforced on our side of the street when we do the math.

    7. Based on a jail credit order by Judge Clason of the Second Judicial District, Petitioner

Ellis Ray Hicks should have been a free man on February 24, 2018.

    8. But because Mr. Lawson refused to enforce the order of the sentencing judge, Mr. Hicks

wasn’t released until April 25, 2018. He was only released because Attorney Most notified DOC

Headquarters about Mr. Lawson’s behavior.

    9. Unfortunately, Ellis’ experience of being held past his release date is neither unique nor

even unusual in Louisiana – and the DOC knows it. Even the DOC’s own counsel (Attorney

General Jeff Landry) admitted in a March 8, 2018 op-ed that “is a layer of incompetence so deep

that the Corrections Department doesn’t know where a prisoner is on any given day of the week

or when he should actually be released from prison.”1

    10. For that reason, Ellis Ray Hicks files this lawsuit to hold the DOC accountable and to end

their practice of imprisoning individuals who should be free.




1
Sen. John Kennedy and Atty. Gen. Jeff Landry, Criminal justice reform actually hurting public safety, The
Advocate (Mar. 8, 2018) (emphasis added).


                                                        2
        Case 3:19-cv-00108-SDD-RLB              Document 16      05/15/19 Page 3 of 15
                                             Plaintiff:

   11. Petitioner Ellis Ray Hicks is a person of the full age of majority maintaining a residence

in Haynesville, LA. Upon information and belief he respectfully represents the facts and causes

of action pled herein against the Defendants.

                                            Defendants:

   12. Louisiana Department of Public Safety & Corrections (“DOC”) is an arm of the State of

Louisiana.

   13. James LeBlanc is the Secretary for the Louisiana Department of Public Safety &

Corrections and a final policymaker. He is sued in his individual and official capacities.

   14. Terry Lawson is a DOC employee who was tasked with ensuring Ellis’ proper release.

He is sued in his individual and official capacity.

   15. Does 1 – 10 are as-yet-unknown persons involved in the illegal imprisonment of Ellis.

                                     Jurisdiction and Venue

   16. Jurisdiction is proper in this Court because the Court maintains subject matter jurisdiction

over the dispute based on the object of the demand and the amount in controversy.

   17. Venue is proper in this Court pursuant to La. R.S. 13:5104, and because Defendants

removed the case to federal court.




                                                  3
         Case 3:19-cv-00108-SDD-RLB            Document 16       05/15/19 Page 4 of 15
                                      Background and Facts

A.      Ellis Ray Hicks was held for 60 days past his court-ordered release date.

                                 Table 1: Summary of Key Dates

 First release date calculated by Lawson:            Feb 28, 2018

 Second release date calculated by Lawson:           May 23, 2019

 Third release date calculated by Lawson:         January 8, 2018

 Fourth release date calculated by Lawson:           July 11, 2018

 Legal, court-ordered release date:                  Feb 24, 2018

 Date Hicks’ attorney contacts DOC HQ:               April 20, 2018                 Period of Illegal
                                                                                     Incarceration
 Hicks’ actual release date:                         April 25, 2018

     18. On July 25, 2016, Ellis Ray Hicks was arrested in Louisiana for a parole violation. His

parole stemmed from an arrest and incarceration in Arkansas, for which Ellis served 455 days in

Arkansas’ Faulkner County Jail.

     19. On January 3, 2017, Ellis pled guilty to parole revocation, and Judge Clason of the

Second Judicial District ordered that she would “revoke Mr. Hicks’ probation and order him to

serve four years at hard labor, which is the new underlying sentence and give him credit for time

served in Arkansas.” Ellis served his sentence at the Claiborne Parish Detention Center.

     20. On February 23, 2017, Terry Lawson, a DOC employee at David Wade Correctional

Center, calculated Ellis’ sentence to be February 28, 2018. This date most closely reflected Ellis’

Judge-ordered sentence and included his Arkansas time served (although would still have

overdetained Ellis by four days).

     21. But on March 10, 2017, Lawson re-calculated Ellis’ sentence, removing his credit for

time served, and coming up with a date over a year later: May 23, 2019.

     22. When Ellis sought to figure out why his sentence was changed and time served credit

removed, he was told by Brian Flynn, the Claiborne Parish Clerk of Court, that the Department

                                                 4
        Case 3:19-cv-00108-SDD-RLB             Document 16        05/15/19 Page 5 of 15
of Corrections would not give Ellis credit for time served “without an official document from the

State of Arkansas showing the credits that you are due.”

   23. Privately, Lawson informed Ellis that Lawson has decided that Ellis’ crime did not

qualify him to receive credit for time served – even though credit for time served in Arkansas

was specifically and explicitly part of Ellis’ Judge-mandated sentence.

   24. Nevertheless, Ellis and outside friends and family advocated on Ellis’ behalf. On June 23,

2017, Ellis was able to get a letter from the Arkansas Department of Corrections confirming his

time served in Arkansas. This letter was copied to the Claiborne Detention Center, David Wade

Correctional Center, and Brian Flynn.

   25. On July 3, 2017, the letter regarding Ellis’ Arkansas credit was sent to Lawson, who

calculated Ellis’ sentence again, and again came up with a different date. This time, Lawson

decided that the release date should be January 8, 2018.

   26. Unfortunately, the matter did not resolve there. Wanting to be sure that his credits were

properly accounted for, on July 11, 2017, Ellis filed a motion to clarify the record. He requested

that the record reflected that Ellis was sentenced to four years, with credit for time served in

Arkansas.

   27. Meanwhile, Ellis’ advocates on the outside continued to collect documentation of Ellis’

Arkansas time. JoAnn Swint, Ellis’ friend from church, requested documentation from the

Faulkner County Jail about Ellis’ Arkansas time, and on August 12, 2017, sent it to various

parties in the DOC.

   28. Three days later, on August 15, 2017, Ellis’ motion was granted, and the Judge again

ordered that Ellis’ sentence be “four (4) years at hard labor with credit for all time served,

including the time served in the State of Arkansas.” (Emphasis added.) On September 8,

2017, that clarified record was sent to David Wade Correctional Center by Brian Flynn.




                                                  5
        Case 3:19-cv-00108-SDD-RLB            Document 16       05/15/19 Page 6 of 15
   29. On December 13, 2017, Lawson calculated Ellis’ sentence again, coming up with another

release date. This time, Lawson changed Ellis’ release date to July 11, 2018.

   30. It was unclear at the time why Terry Lawson continued to alter Ellis’ release date, but

both Ellis and his advocates sought to uncover why. Several DOC employees eventually told

them why: retaliation.

   31. Lawson told Ms. Swint that he is in charge of a prisoner’s sentence, not the Judge, and

that “anyone who messes with me gets longer time.” Apparently, Lawson considered contacting

him to check in on a prisoner’s sentence to be “messing” with him, as Ellis’ great aunt was told

by Lawson that “an awful lot” of people were calling him about Ellis.

   32. Despite Lawson, Ellis continued to seek his lawful release. On January 5, 2018, Ellis

filed an Administrative Remedy Procedure specifically regarding Lawson refusing to consider

Ellis’ Arkansas time.

   33. On January 10, 2018, Ellis filed a motion to enforce the Judge’s order, and on January 12,

2018, Judge Clason ordered a hearing on the matter.

   34. On February 6, 2018, a habeas hearing was held, in which the District Attorney and

Judge Clason confirmed that Ellis’ original sentence included time served in Arkansas. However,

Judge Clason told Ellis that she could not help him, and he needed to file a lawsuit in Baton

Rouge against the DOC.

   35. But Ellis was not deterred, and he continued to file documents in an attempt to get

released on his legal release date. On February 14, 2018, Lawson told Ms. Swint that Ellis “did

not pay certain fees,” that “if someone keeps bothering me about their computations they can do

more time,” and “just because someone is in jail does not mean that’s when their time starts.”

   36. Lawson also told Ms. Swint to call the Probation Office that was in charge of Ellis’




                                                6
          Case 3:19-cv-00108-SDD-RLB           Document 16       05/15/19 Page 7 of 15
   probation when it was revoked for more information. When she did so, Mr. Phillips at the

Probation Office told her that Baton Rouge can override a judge’s decision regarding time

served.

   37. In the days leading up to Ellis’ legal, February 24 release date, Ellis wrote to state and

local authorities and spoke to correctional officers about the fact that he should be going free on

February 24.

   38. On February 24, 2018, Ellis was not released as legally required.

   39. During the time of Ellis’ overdetention, his elderly great aunt suffered repeated health

issues, and Ellis was unable to care for her. He is now her main caretaker.

   40. Ellis continued to advocate for his release, and was eventually connected to an outside

civil rights attorney, William Most.

   41. On April 17, 2018, Attorney Most called Lawson to inquire why Ellis had not yet been

released months past his legal release date.

   42. In a recorded phone call, Mr. Lawson explained the way he does things:

Mr. Lawson: [An inmate] can only get jail credit for the time he served . . . on that particular
            hard labor sentence. If he got arrested for jaywalking, and you’re in jail for a three
            day sentence, and while you’re in jail for jaywalking they figure out you
            committed a burglary, you can’t get those three days for jail credit on your
            burglary charge.

Atty. Most:    Unless the judge were to say, give him credit for that jaywalking.

Mr. Lawson: No. [laughing] A judge has nothing to do with time comp. And that’s where, they
            sometimes think they do, but they don’t. The judges have no say whatsoever to
            us applying our time comp laws. . . .

Atty. Most:    So it doesn’t matter what the judge orders, the judge can order whatever he wants,
               and you guys are just going to –

Mr. Lawson: Exactly. . . .

Atty. Most:    So even if a judge says I want him to get credit for time served for what he spent
               in jail for jaywalking on this battery charge –

Mr. Lawson: He cannot do that, sir. The judge does not have that power. The judge does not
            have that power, unfortunately. A lot of judges make those comments, but they

                                                 7
          Case 3:19-cv-00108-SDD-RLB           Document 16       05/15/19 Page 8 of 15
               are not enforced on our side of the street when we do the math.

    43. On the phone, Mr. Lawson confirmed that Mr. Hicks was only getting 904 days of jail

credit.

    44. That number corresponds to only Mr. Hicks’ pretrial detention in Louisiana, and so

accounts for no Arkansas time.

    45. On April 20, 2018, Attorney Most spoke with and sent an email to Jonathan Vining at

DOC headquarters.

    46. On April 25, 2018, sixty days after his legal release date, Ellis Ray Hicks was finally

released.

    47. The Department of Corrections and its employees believe that they, not Judges, sentence

    criminal defendants. Defendants in this case also seem to believe that not only do they set the

sentences, but they can change sentences as they see fit if they feel inconvenienced by a prisoner

or his advocates. Petitioner seeks to stop this arbitrary and capricious behavior.

    B. The DOC has a documented, admitted pattern of holding inmates past their release date.

    48. The Department of Public Safety & Corrections has a well-documented pattern of

overdetention. For example, in Chowns v. LeBlanc, La. 37th JDC 26-932, DOC employees

testified as to the consistent overdetention they observed:

            a. Tracy Dibenetto, a DOC employee, testified that DOC staff have discovered
               approximately one case of overdetention per week for the last nine years. Ms.
               Dibenetto also testified that inmates are sometimes incorrectly incarcerated for
               periods of up to a year.

            b. Henry Goines, a DOC employee whose job was to review sentence computations
               for the assistant secretary, testified that he typically discovered “one or two
               [inmates] a week” who were eligible for immediate release.

            c. Cheryl Schexnayder, a DOC records analyst, testified that in the course of her job,
               she had looked at inmates’ sentences and found that they had been done wrong
               and the inmate was entitled to immediate release.

            d. Sonja Riddick, a DOC employee, responded to the question: “Did you ever find a
               time when you looked at an inmate’s records and you say, this man should be out
               now?” with the answer: “Oh yes.”

                                                 8
         Case 3:19-cv-00108-SDD-RLB                  Document 16         05/15/19 Page 9 of 15

    49. The DOC’s own counsel has admitted to the DOC’s pattern of overdetention. On March

8, 2018, Attorney General Jeff Landry wrote an op-ed conceding that there “is a layer of

incompetence so deep that the Corrections Department doesn’t know where a prisoner is on any

given day of the week or when he should actually be released from prison.”2

    50. Similarly, Defendant LeBlanc has presided over and been aware of a pattern of

overdetention.

    51. In 2012, the Louisiana DOC had a team of a dozen of its staff perform a “Lean Six

Sigma”3 review of its inmate time calculation processes.

    52. Secretary James LeBlanc was one of the three “champions” of the project.

    53. The Lean Six Sigma review found that as of January 2012, the DOC had a “1446 backlog

of cases to have time computed,” resulting in an average processing delay of 110 days. And once

those inmates had their time finally calculated, more than 83% of them were eligible for

“immediate release upon processing . . . due to an earlier release date.”

    54. As a result, the team found that in May 2012, there was an average of 71.7 “Overdue

days” for inmates eligible for immediate release. Interventions by the Lean Six Sigma team

reduced, but did not eliminate the problem. After their interventions, the “average # of days each

Immediate Release is past their release date” was reduced from71.7 to 60.52 days. The team

estimated that if the overdue time could be cut in half, it would save the state $3.7 million per

year.

    55. Despite the cost savings, the DOC did not fix the overdetention problem. In October

2017, the Louisiana Legislative Auditor released a report detailing an audit it had conducted into

the DOC. The report was entitled “Management of Offender Data: Processes for Ensuring


2
        Sen. John Kennedy and Atty. Gen. Jeff Landry, Criminal justice reform actually hurting public safety, The
Advocate (Mar. 8, 2018) (emphasis added).

3“Lean Six Sigma is a team-focused managerial approach that seeks to improve performance by eliminating
waste and defects.” Will Kenton, Lean Six Sigma, Investopedia.com (Feb. 5, 2018).

                                                        9
       Case 3:19-cv-00108-SDD-RLB              Document 16     05/15/19 Page 10 of 15
Accuracy.” The Auditor found a number of problems, including basic data errors at a rate of 26

errors per 100 inmates.

   56. Compounding this, the Auditor found that the “DOC’s process for calculating offender

release dates is inconsistent, which can result in errors.”

   57. As a result, the Auditor found that “an offender could be held too long if the release date

was miscalculated and not caught until shortly before release.” For example, the Auditor “asked

two DOC staff to calculate release dates on the same offender, and each staff used a different

method to calculate the release date. The two results differed by 186 days.”

   58. The DOC did its own investigation that year and came up with an enormously disturbing

result: “In 2017, DPS&C had an average of 200 cases per month considered an 'immediate

release' due to these deficiencies.”

   59. The DOC concluded that this pattern of overdetention was costing the state “$2.8M per

year in housing costs alone.”

   60. Despite all this, Secretary LeBlanc admitted that there has not been a single example of

“discipline or adverse employment activity for DOC employees who have incorrectly computed

sentences or release dates, from 2000 to the present.”

   61. As a result, the problem continues to the current day. In February 2019, according

general counsel for the Department of Corrections, “231 people across the state were affected.

Those people waited an average 44 days to be released after a judge ordered them free.”

   62. After finding no remedy elsewhere, Petitioner has initiated this action in order to recover

his damages.

                                        CAUSES OF ACTION

   63. Petitioner asserts the following Causes of Action, plead in the alternative where

appropriate, against the Defendants.




                                                  10
       Case 3:19-cv-00108-SDD-RLB               Document 16       05/15/19 Page 11 of 15
                                  Count 1 – False Imprisonment

   64. "The civil cause of action for false imprisonment requires proof of restraint without color

of legal authority. . . There is no requirement of proving that the confinement be intentional."

Prisk v. Palazzo, 668 So.2d 415, 417(La. App. 4 Cir. 1996) (citations omitted.). A custodian's

obligation is to see that the sentence imposed is the sentence served. State ex rel. Pierre v.

Maggio, 445 So.2d 425, 426 (La.1984); State v. Criminal Dist. Court Parish of Orleans, 433 So.

2d 712 (La. 1983).

   65. On February 24, 2018, the legal authority to detain Ellis expired.

   66. Defendants had possession of several court documents from Claiborne Parish and the

State of Arkansas unequivocally demonstrating that Ellis was entitled to credit for time served in

Arkansas, which should have resulted in a release date of February 24, 2018.

   67. Defendants, however, imprisoned Ellis until April 25, 2018,

   68. Defendants thus falsely imprisoned Ellis by unlawfully holding him past his release date.

                                       Count 2 – Negligence

   69. Due to their professional roles as jailers, Defendants owed duties to avoid overdetention

to the persons in their custody, including Ellis. Chowns v. LeBlanc, La. 37th JDC 26-932 (“The

defendants represent the State of Louisiana. It was their job and responsibility to accurately

determine this defendant’s, or any person’s, correct release date. They have a duty to timely

release the defendant.”); Porter v. Epps, 659 F. 3d 440, 445 (5th Cir. 2011) (a jailer has “not only

the duty to protect a prisoner, but also the duty to effect his timely release.")

   70. These duties were breached by Defendants’ acts and omissions, including the failure to

timely release Ellis even after repeated inquiries by Ellis, Ms. Swint, and Ellis’ great aunt. See

Chowns v. LeBlanc, La. 37th JDC 26-932 (“DOC does have a duty to Mr. Chowns, and they have

breached that duty”.)




                                                  11
       Case 3:19-cv-00108-SDD-RLB              Document 16       05/15/19 Page 12 of 15
   71. Defendants’ acts and omissions were the cause in fact of Ellis’ harm because they

resulted in his illegal incarceration for 60 days.

   72. As a result of Defendants’ acts and omissions, Ellis suffered actual, foreseeable harm.

                           Count 3 - Violation of the U.S. Constitution

   73. The Fourteenth Amendment Due Process Clause is violated where a prisoner remains

incarcerated after the legal authority to hold him has expired. Douthit v. Jones, 619 F.2d 527,

532 (5th Cir. 1980). No privilege enables a jailer to detain a prisoner beyond the period of his

lawful sentence. Whirl v. Kern, 407 F.2d 781, 791 (5th Cir. 1968); Powell v. Barrett, 376 F.

Supp. 2d 1340, 1351 (N. D. Ga. 2005) (detainee has constitutional right to be free from

continued detention after it was or should have been known that he was entitled to release).

   74. According to black-letter law, jailers may not imprison prisoners longer than their

sentences. Recent Fifth Circuit precedent recognized that “There is a Clearly Established Right

to Timely Release from Prison.”

   75. Ellis Ray Hick’s 14th Amendment rights were violated when he was held for 60 days after

the legal authority to hold him had expired. As Defendants were acting under the color of state

law, Petitioner’s claims are actionable under 42 U.S.C. § 1983.

                        Count 4 - Violation of the Louisiana Constitution

   76. Article One, Section Two of the Louisiana Constitution of 1974 guarantees that “[n]o

person shall be deprived of life, liberty, or property, except by due process of law.”

   77. By reason of the same conduct that violated Ellis’ federal constitutional rights,

Defendants violated his state constitutional rights to liberty and due process.

   78. This conduct resulted in Ellis’ overdetention and caused the physical, emotional and

pecuniary damages as described above and below.




                                                     12
        Case 3:19-cv-00108-SDD-RLB             Document 16       05/15/19 Page 13 of 15
                            Count 5 – First Amendment Retaliation

    79. Lawson told Ms. Swint that he is in charge of a prisoner’s sentence, not the Judge, and

that “anyone who messes with me gets longer time.”

    80. Lawson extended Mr. Hicks’ release date in retaliation for filing ARPs, motions to the

court, etc.

    81. Mr. Hick’s actions were protected by the First Amendment.

    82. Lawson refused to release Mr. Hicks, failed to take the necessary steps to ensure his

release, and extended Mr. Hicks’ release date without justification.

    83. Lawson’s actions were motivated Mr. Hick’s First Amendment Protected activities.

    84. As Lawson was acting under the color of state law, Petitioner’s claims are actionable

under 42 U.S.C. § 1983.

    85. Lawson violated Mr. Hick’s clearly established rights of which reasonable persons in the

Defendants’ position knew or should have known.

    86. Lawson’s conduct was intentional and willful, and in reckless disregard for Mr. Hick’s

rights and feelings.

   Count 6 – Monell/Hinojosa and Failure to Train/Supervise (DPS&C and LeBlanc Only)

    87. The misconduct described above was caused by the policies, practices, and customs of

Defendants, in that their employees and agents regularly overdetain persons who are subject to

release.

    88. The above-described widespread practices, which were so well settled as to constitute the

de facto policy of the Defendants, were allowed to exist because policymakers with authority

over these acts exhibited deliberate indifference to the problem, thereby effectively ratifying it.

    89. The policies, practices, and customs set forth above were the driving force behind the

numerous constitutional violations in this case that directly and proximately caused Plaintiff to

suffer the grievous and permanent injuries and damages set forth above.


                                                 13
       Case 3:19-cv-00108-SDD-RLB             Document 16          05/15/19 Page 14 of 15
   90. Furthermore, the widespread practices described in the preceding paragraphs were

allowed to flourish because Defendants declined to implement sufficient training, sufficient

policies, or any legitimate mechanism for oversight or punishment of officers and agents.

                         Count 7 – Respondeat Superior (DPS&C Only)
   91. While committing the misconduct alleged in the preceding paragraphs, some Defendants

and others were employees, members, and agents of the DPS&C within the scope of their

employment.

   92. Defendant DPS&C is therefore liable as principals for all torts committed by its agents.

                           Count 8 – Indemnification (DPS&C Only)
   93. Louisiana law provides that public entities are directed to pay any tort judgment for

compensatory damages for which employees are liable for actions taken in the discharge of their

duties that are within the scope of their employment activities.

   94. While committing the misconduct alleged in the preceding paragraphs, some Defendants

and others were employees, members, and agents of the DPS&C within the scope of their

employment.

   95. The DPS&C is therefore obligated by Louisiana statute to pay any judgment entered

against its employees.

                                            Remedies

   96. Because of the above plead causes of action, Petitioner seeks the following:

           A. Declaratory relief;

           B. Compensatory damages;

           C. Special/punitive damages;

           D. Legal costs and attorneys fees;

           E. A permanent injunction requiring Defendants to end their practice of

               overdetention;



                                                14
       Case 3:19-cv-00108-SDD-RLB               Document 16       05/15/19 Page 15 of 15
             F. Other and further relief, at law or in equity, to which Plaintiff may be justly

                entitled.

   97. Petitioner states any and all other causes of action may become known through a trial of

this matter on its merits against any and all other parties which are herein named or which may

be added later, and request any and all other damages or remedies which this court may deem

equitable.

   98. Petitioner reserves the right to notice of defect to this pleading and reserve the right to

amend or supplement this Petition after discovery of any additional fact, law, or claim, the

amendment of which to be performed by the filing of any subsequent pleading.

   99. An amicable demand has been made on all Defendants.

                                               Respectfully Submitted,


                                               __________________________
                                               William Most, Bar No. 36914
                                               Law Office of William Most, L.L.C.
                                               201 St. Charles Ave. Suite 114 #101
                                               New Orleans, LA 70170
                                               (504) 509-5023
                                               williammost@gmail.com




                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 14, 2019 a copy of the foregoing Amended Complaint was

filed electronically with the Clerk of Court via the CM/ECF system. Notice of this filing will be

sent to all counsel of record by operation of the Court’s electronic filing system.


                                               __/s/__William Most
                                                      William Most




                                                  15
